Citation Nr: 1315220	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  06-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for impingement of a nerve, to include pain in the right arm, shoulder, elbow, and chest, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade. 

2.  Entitlement to service connection for chronic fatigue syndrome. 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to an initial rating for varicose veins of the right lower extremity, post-phlebitic syndrome, in excess of 20 percent disabling from February 7, 2005, and in excess of 40 percent disabling from April 25, 2012. 

5.  Entitlement to an initial rating for status post ulnar nerve entrapment of the right wrist in excess of 10 percent disabling from August 30, 2005, and in excess of 30 percent disabling from April 25, 2012.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1983 and from January 1987 to January 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The rating decision, in pertinent part, denied service connection for impingement of a nerve, to include pain in the right arm, shoulder, elbow, and chest, also claimed as thoracic outlet syndrome and bone abnormality of the shoulder blade; chronic fatigue syndrome; and a cervical spine disorder.  The rating decision granted service connection for varicose veins of the right lower extremity and status post ulnar nerve entrapment of the right wrist, effective February 7, 2005, and August 30, 2005, respectively.  It assigned initial noncompensable (0 percent) ratings.  

In April 2010, the Board remanded the issues for further development.  A September 2011 post-remand rating decision granted an initial 20 percent rating for the right leg varicose veins and an initial 10 percent rating for the status post ulnar nerve entrapment of the right wrist. 

In March 2012, the Board again remanded the issues for further development.  A February 2013 rating decision granted an initial 40 percent rating for the right leg varicose veins, effective April 25, 2012, and an initial 30 percent rating for the status post ulnar nerve entrapment of the right wrist, effective April 25, 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development. 

A February 2013 supplemental statement of the case (SSOC) relates that it reviewed VA treatment records from the Albany, New York, VA Medical Center (VAMC) dated from October 14, 1999, through November 7, 2011.  The Veteran's Virtual VA eFolder contains VA medical records dated through November 7, 2011.  These were received April 10, 2012.  

Correspondence from the Veteran dated April 15, 2012, and received April 23, 2012, indicates that additional VA treatment records exist that have not been associated with the claims file or eFolder.  The Veteran specified that she received treatment at the VA clinic in Malone, New York, after October 18, 2011.  She stated that she was waiting for an upcoming neurology appointment at the Albany VAMC.  A careful review of the records before the Board (which were obtained prior to the Veteran's correspondence) reveals that they do not include the identified VA treatment records.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all outstanding VA medical records, to include those from the Albany VAMC and the Malone VA Community Based Outpatient Clinic.  

Document the efforts made to obtain these records along with any negative responses.

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


